Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment received 05/31/2022 has been entered in full. 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because a new ground of rejection is used to teach the newly added limitations that were not present in the previous rejection. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. US 2018/0239885 (hereinafter “Kumar”) in view of Alexanian et al. US 11,303,631 (hereinafter “Alexanian”).
Regarding claim 1, Kumar discloses a computer-implemented method (user equipment UE which can be a smartphone, see paragraphs 0002-0003)

    PNG
    media_image1.png
    259
    445
    media_image1.png
    Greyscale

 comprising: obtaining multiple sets of biometric data (fingerprints, arch, loop, and/or whorl, iris patterns, etc. see paragraph 0026) associated with multiple users of at least one user 5device and identifying information pertaining to the multiple sets of biometric data (see paragraph 0046 the biometric information for two users is stored at the UE, the UE may store a unique set of user of user characteristics associated with the biometric information, also see figure 3B) ;

    PNG
    media_image2.png
    401
    428
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    446
    432
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    1203
    672
    media_image4.png
    Greyscale



 outputting at least a portion of the identifying information pertaining to the multiple sets of biometric data and identifying information pertaining to one or more protected resources via one or more interfaces of the at least one user device (see paragraph 0028, the user may select a set of applications through a settings panel on the UE that allows the user to view and manipulate basic system settings and controls, as seen in figure 3B when the user enters their biometric information the applications are opened and tailored to the user based on the user characteristics that accompany the biometrics)


    PNG
    media_image5.png
    275
    491
    media_image5.png
    Greyscale


; linking at least a portion of the multiple sets of biometric data to at least one of the one or 10more protected resources based at least in part on input from at least a first of the multiple users in response to the outputting step 

    PNG
    media_image6.png
    1166
    746
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    272
    430
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    295
    438
    media_image8.png
    Greyscale

 ; processing, in response to an authentication request in connection with an attempt to access the at least one protected resource by the at least first user, biometric data input to the at least one user device (see figure 3a, step 310 determine if the at least one biometric is authenticated based on the first interaction); and  15resolving the authentication request in response to a determination that at least a portion of the biometric data input to the at least one user device match at least a portion of the biometric data linked to the at least one protected resource and corresponds exclusively to the at least first user submitting the authentication request (see figure 3a step 314 and step 318, also see paragraph 0070, display a plurality of icons in a biometric area when the first user interaction is detected)

    PNG
    media_image9.png
    418
    430
    media_image9.png
    Greyscale

; wherein the method is performed by at least one processing device comprising a processor coupled to a memory (see paragraph 0078)

    PNG
    media_image10.png
    237
    431
    media_image10.png
    Greyscale
.
	Kumar does not explicitly disclose wherein the input from the at least first user comprises user selection of a subset of the multiple sets of biometric data eligible for use with authentication requests submitted by the at least first user.
	Alexanian discloses that biometric data can vary in their usefulness, availability and convenience to the user, such as a fingerprint sensor being inconvenient to a user when he/she is using gloves (see col. 3 lines 29-39)

    PNG
    media_image11.png
    206
    457
    media_image11.png
    Greyscale
 
	To make it more convenient to the user Alexanian teaches providing the user with the option to select which modality to use to authenticate (see col. 4 lines 17-24 as well as figure 5c).

    PNG
    media_image12.png
    156
    465
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    840
    542
    media_image13.png
    Greyscale



Kumar and Alexian are analogous art because they are from the same field of endeavor of authenticating individuals with biometrics. 
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine Kumar with the teaching of Alexian to allow the user to choose a subset of the multiple sets of biometric data eligible for use with authentication requests submitted by the at least first user. The motivation would be to make the system more convenient for the user, for example if he/she is wearing gloves they could select to be authenticated using facial or voice recognition. 

Regarding claim 2, Kumar discloses obtaining one or more unique identifiers assigned to the biometric data linked to the at least one protected resource (see paragraph 0046).  
25	Regarding claim 3, Kumar discloses resolving the authentication request comprises determining a unique identifier assigned to the biometric data input to the at least one user device (see paragraph 0040).  
Regarding claim 4, Kumar discloses comparing the unique identifier assigned to the biometric data input to the at least one user device to each unique identifier assigned to the biometric data linked to the at least one protected resource (see paragraph 0070).  
Regarding claim 5, as discussed Kumar discloses the limitations of claim 1. 
Kumar further discloses in paragraph 0046 that the characteristic information associated with the user can include age, gender, nationality, hobbies, etc., but does not explicitly disclose where it comprises names. However the user name is well known to be an identifying characteristics of a user to which the Examiner declares official notice.  Before the effective filing date of the application it would have been obvious to identify the name of the user, since this is generally the first aspect that is used in order to identify a person.
5 	Regarding claim 6, the multiple sets of 10biometric data associated with the multiple users of the at least one user device are stored on the at least one user device (see paragraph 0046 and figure 3B above).  
Regarding claim 7, Kumar discloses the multiple sets of biometric data comprise one or more of fingerprint data, iris scan data, voice pattern data, facial 15image data, and facial recognition data (see paragraph 0026).  
Regarding claim 8, Kumar discloses wherein the at least one processing device comprising a processor coupled to a memory comprises the at least one user device (see paragraph 0078) .  
20Regegg Regarding claim 9, the at least one processing device comprising a processor coupled to a memory comprises at least one remote authentication server (see paragraph 0080)
.  
    PNG
    media_image14.png
    519
    427
    media_image14.png
    Greyscale

Regarding claim 10, Kumar discloses 25modifying the linking of the at least a portion of the multiple sets of biometric data to the at least one of the one or more protected resources based at least in part on additional input from the at least first of the multiple users (see paragraph 0028).
Claims 11-15 are similarly analyzed to the analogous method claims 1-4, and 6.
Claims 16-20 are similarly analyzed to the analogous method claims 1-4, and 6.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B STREGE whose telephone number is (571)272-7457. The examiner can normally be reached M-F 9-5 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN B STREGE/Primary Examiner, Art Unit 2669